Monks, J.
The question presented in this case is whether or not a foreign building and loan association can enforce a note and mortgage executed before the taking effect of the act of 1893 (Acts 1893, p. 274, §§4464, 4483, Burns 1894, §§3420v, 3420oo, Horner 1897), without first complying with the requirements of said act. It was held in Security, etc., Association v. Elbert, ante, 198; Equitable, etc., Association v. Peed, ante, 697, and National, etc., Association v. Black, ante, 701, that said act did not apply to contracts entered into before said act took effect.
Upon the authority of the cases mentioned the judgment is reversed, with directions to sustain appellants motion for a new trial, and for further proceedings not in conflict with this opinion.